                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ROY A. DAY,                                   2:19-CV-10922-TGB

                  Plaintiff,

                                        ORDER ADOPTING REPORT
      vs.                                AND RECOMMENDATION
                                            AND DISMISSING
ONSTAR, LLC et al.,                      PLAINTIFF’S COMPLAINT

                  Defendants.



     This matter is before the Court on Magistrate Judge Elizabeth

Stafford’s June 20, 2019 and July 3, 2019 Reports and Recommendations

(ECF Nos. 17 and 27), recommending denying Plaintiff’s Motion for

Temporary Restraining Order, sua sponte dismissing Plaintiff’s

Complaint for lack of subject matter jurisdiction, and enjoining Plaintiff

Roy Day from filing lawsuits in the Eastern District of Michigan without

leave of the Court.

     The Court has reviewed the Magistrate Judge’s Reports and

Recommendations. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”
of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id.

     Plaintiff filed numerous objections to Magistrate Judge Stafford’s

Reports and Recommendations. ECF Nos. 22, 29, 30, 31. This Court

reviews de novo parts of a report and recommendation to which a party

objects. Bass v. McMahon, 499 F.3d 509 (6th Cir. 2007). “However, when

parties make only frivolous, conclusive, or general objections, the court

reviews the report-recommendation for clear error.” Arbor Hill

Concerned Citizens Neighborhood Ass’n v. Cty of Albany, 281 F. Supp.

436, 439 (N.D.N.Y 2003) (internal quotation marks omitted); accord Mira

v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). After careful analysis of

the record, including Plaintiff’s objections, the Court concludes Plaintiff’s

objections are frivolous, nonsensical, and vexatious and do not warrant

reaching a conclusion contrary to the Magistrate Judge’s Report and

Recommendation.

     Plaintiff’s objections are largely unintelligible, though they appear

to allege a broad conspiracy against him by the Court and Magistrate

Judge Stafford. For example, Objection 7 reads: “It is self-evident that
the July 3, 2019 “R&R is a ‘fraudulent order’ (intrinsic and extrinsic), and

was entered to deceive and mislead each and all readers of the true and

correct facts, law and evidence . . .” ECF No. 29 PageID.570. In total,

Plaintiff’s Objections fill 405 pages and generally repeat allegations of

fraud and conspiracy.

      Several objections do specifically challenge Judge Stafford’s

conclusion that diversity jurisdiction is not satisfied in this case because

Plaintiff and several defendants reside in Florida. But the objections

raise no new points and simply repeat allegations in the Complaint. As

Judge Stafford found, the Complaint indicates that Plaintiff and some

defendants reside in Florida. Complaint, ECF No. 9, PageID.39–40, 59–

69. This means that diversity is incomplete, and the federal court does

not have subject matter jurisdiction over the case. Evanson Ins. Co. v.

Hous. Auth. of Somerset, 867 F.3d 653, 656 (6th Cir. 2017). An action is

frivolous if “it lacks an arguable basis either in law or in fact.” Nietzke v.

Williams, 490 U.S. 319, 325 (1990). Virtually all of Plaintiff’s objections

are frivolous because Plaintiff does not allege facts sufficient for the

Court to conclude that he is entitled to relief, nor does the law plausibly

support his position. The Court is unable to address specifically the
remainder of Plaintiff’s objections because the factual and legal bases for

these objections are essentially indecipherable.

     As Judge Stafford notes, Plaintiff has been enjoined by several

courts around the nation for repeatedly filing frivolous actions. Report

and Recommendation, ECF No. 27 PageID.540–549. After careful

analysis, the Report and Recommendation recommends enjoining

Plaintiff from filing additional actions in the Eastern District of

Michigan. And after reviewing that recommendation, this Court agrees.

     For the foregoing reasons, Magistrate Judge Stafford’s Reports and

Recommendations (ECF Nos. 17, 27) are ACCEPTED AND ADOPTED

as this Court’s findings of fact and conclusions of law. Plaintiff’s

Complaint is DISMISSED WITHOUT PREJUDICE for lack of subject

matter jurisdiction and for improper venue. All pending motions are

DENIED AS MOOT. A PERMANENT INJUNCTION is entered

against Plaintiff, enjoining him from filing additional complaints in the

Eastern District of Michigan without leave of the Court. Plaintiff may

refer to the procedure set forth in the July 3, 2019 Report and
Recommendation for the process of obtaining leave to file a new action if

he wishes to do so.

     SO ORDERED.

     DATED July 24, 2019.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge
